Title: To Alexander Hamilton from John Jay, 19 April 1798
From: Jay, John
To: Hamilton, Alexander



Albany 19 Ap. 1798
Dr. Sir

I wrote you a few Lines this Morning informing you that Judge Hobart had resigned his Seat in the Senate, and that by the next post I should send you a Commission to fill his place.
On further Reflection I doubt the propriety of appointing you without your previous permission, and therefore shall postpone it untill I receive your answer. If after well considering the Subject you should decline an appointmt. be so good as to consult with some of our most judicious Friends and advise me as to the Persons most proper to appoint and at the same time likely to accept.
yours sincerly

John Jay
Col. A. Hamilton

